Citation Nr: 0121212	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  00-23 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected postoperative surgical repair of the right shoulder 
(dominant), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected postoperative surgical repair of the left shoulder 
with thoracic outlet syndrome, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from November 1965 until 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1999, 
from the Portland, Oregon , regional office (RO) of the 
Department of Veterans Affairs (VA) which confirmed and 
continued a 20 percent disability evaluation for post 
operative surgical repair of dislocation of the right 
shoulder and a zero percent disability evaluation for post 
operative surgical repair of dislocation of the left 
shoulder. 

In a January 2001 decision, a decision review officer (DRO) 
increased the evaluation for the right shoulder disability to 
30 percent effective December 20, 1999, and increased the 
evaluation for the left shoulder disability to 20 percent 
effective December 20, 1999.  Although the evaluations were 
increased, the claim remains in appellate status.  On a claim 
for a higher disability rating, the claimant will generally 
be presumed to be seeking maximum benefit allowed by law and 
regulation and, thus, such claim remains in controversy where 
less than maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).

In February 2001, the veteran claimed that the effective date 
of the increased disability evaluations should be from June 
15, 1999, the date of his claim for an increase.  This matter 
is referred to the agency of original jurisdiction for 
appropriate development.   


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied.

2.  The veteran's right shoulder disorder, postoperative 
surgical repair of the right shoulder, consists of no more 
than limitation of motion to midway between the side and 
shoulder level, with degenerative changes and subjective 
complaints of pain and weakness.  

3.  The veteran's left shoulder disorder, postoperative 
surgical repair of the left shoulder with thoracic outlet 
syndrome, consists of no more than limitation of motion to 
midway between the side and shoulder level, with degenerative 
changes and subjective complaints of pain and weakness..


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 30 percent for post-operative surgical repair of 
the right shoulder are not met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5010, 5200, 5201, 5202, 5203 (2000).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for post-operative repair of the left 
shoulder with thoracic outlet syndrome are not met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 
5203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim was received from the veteran in June 1999 requesting 
an increase in the disability evaluations for his bilateral 
shoulder condition.  He claimed that the ability to raise his 
right arm was worse, his right shoulder ached constantly and 
had reduced range of motion, and his grip was getting weaker.  
His left shoulder got numb when he reached down or rested his 
arm on a desk or table, and his grip was decreased.  His 
muscles cramped up when he had to raise his arms for shaving 
or trying to reach up.  The veteran reported that his care 
had been at the VA Medical Center in Roseburg, Oregon, and 
requested that those records be used for his claim.

After receipt of the veteran's claim in June 1999, the RO 
obtained outpatient treatment records from the Roseburg VA 
Medical Center (VAMC) for the period of December 1998 to 
April 1999. The veteran was examined in December 1998 and the 
examiner noted that the veteran was new to VA and to his 
panel.  The veteran reported that he had injured both 
shoulders playing football and reported a history of a right 
biceps rupture.  The pertinent diagnosis was osteoarthritis 
of the shoulders.  Examination revealed good motor strength 
in all extremities and full range of motion of all 
extremities.  The outpatient treatment records show treatment 
for unrelated disorders.  There is no record of complaints or 
treatment related to the right shoulder.  In March 1999 the 
veteran complained of pain in the left shoulder for four days 
and sharp pain in the occipital area apparently related to a 
snowmobile accident.  X-rays showed degenerative arthritis in 
the cervical spine.

The veteran was afforded a VA joints examination in December 
1999.  He reported that he had not had recurrent shoulder 
dislocation since his surgery.  He had had chronic pain in 
both shoulders and experienced bilateral shoulder pain on a 
daily basis and loss of motion.  He noted crepitation in both 
shoulders, occurring mainly on the left, and generalized loss 
of range of motion in both shoulders.  He reportedly had 
flare-ups of pain about a week and a half out of the month 
with an estimated additional loss of motion of 30 degrees of 
abduction and forward flexion on the left and loss of 25 
degrees of forward flexion and abduction on the right.  Both 
shoulders were generally weak although they seemed to be 
weaker than usual during flare-ups and he tended to drop 
things frequently.  He had had cortisone injections in the 
past.  He was not doing any physical therapy but did 
stretching exercises on a daily basis.  He was not on any 
medications.  

Examination findings were of well-healed surgical scars over 
the anterior aspects of both shoulders.  There was tenderness 
to palpation at the anterior aspect of both shoulders, and 
slight crepitation was noted in both shoulders on range of 
motion.  There were 0 to 80 degrees of abduction on the right 
limited by pain and 100 degrees of forward flexion on the 
right limited by pain.  The veteran had 30 degrees of 
internal/external rotation on the right limited by pain as 
well.  On the left, he had 90 degrees of internal/external 
rotation, and 160 degrees of forward flexion and abduction 
limited by pain.  The clavicles were intact.  The 
acromioclavicular (AC) joint was tender on the left but not 
on the right.  The diagnoses were bilateral shoulder 
dislocation, status post surgical reconstruction with 
residual loss of range of motion and chronic pain, 
tendonitis, and degenerative joint disease.  

X-ray examination showed peritendinitis on the left side; 
moderate degenerative arthritic acromioclavicular changes on 
both sides; surgical fixation screw in the right glenoid; and 
localized, rounded arc of increased density over the right 
humeral neck, which might or might not be in the bone.  

The evidence shows that the veteran is right handed.

Legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2000).  In determining the level 
of impairment, the disability must be considered in the 
context of the whole-recorded history.  38 C.F.R. § 4.2, 4.41 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2000).

As factfinder, the Board is required to weigh and analyze all 
the evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (2000).

The scapula and humerus move as one piece.  For ankylosis of 
scapulohumeral articulation, a 30 percent evaluation is 
warranted for intermediate ankylosis of the minor shoulder 
between favorable and unfavorable.  A 40 percent evaluation 
is warranted for unfavorable ankylosis of the scapulohumeral 
articulation of the minor shoulder with abduction limited to 
25 degrees from the side.  A 40 percent evaluation is 
warranted for intermediate ankylosis of the scapulohumeral 
articulation of the major shoulder between favorable and 
unfavorable.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the scapulohumeral articulation of 
the major shoulder with abduction limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2000).

A 20 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to shoulder level.  
A 30 percent evaluation is warranted for limitation of motion 
of the major arm when motion is possible to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2000).

A 20 percent evaluation is warranted for limitation of motion 
of the minor arm when motion is possible to shoulder level or 
when motion is possible to midway between the side and 
shoulder level.  A 30 percent evaluation requires that motion 
of the minor arm be limited to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2000).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2000).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid- point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  Malunion of the humerus of 
the major extremity with moderate deformity warrants a 20 
percent evaluation and with marked deformity warrants a 30 
percent evaluation.  Malunion of the humerus of the minor 
extremity with moderate or marked deformity warrants a 20 
percent evaluation.  Recurrent dislocation of the 
scapulohumeral joint with infrequent episodes and guarding of 
movement only at shoulder level warrants 20 percent for 
either extremity.  When there are frequent episodes of 
dislocation and guarding of all arm movements, a 30 percent 
is warranted for the major extremity and a 20 percent 
evaluation for the minor extremity.  A 50 percent evaluation 
is assigned for fibrous union of the humerus of the major 
extremity and a 40 percent rating is warranted for the minor 
extremity.  Nonunion of the humerus or a false flail joint 
warrants a 60 percent rating for the major extremity and a 50 
percent rating for the minor extremity.  An 80 percent 
evaluation is warranted for loss of the humeral head (a flail 
shoulder) involving the major extremity and a 70 percent 
rating is warranted for the minor extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  A maximum 20 percent evaluation for 
the major or minor extremity is warranted for clavicular or 
scapular dislocation or nonunion of with loose movement.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2000).

38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 7805 
(1999) pertain to scars. A 10 percent evaluation is warranted 
for superficial, poorly nourished scars with repeated 
ulceration under Diagnostic Code 7803. Diagnostic Code 7804 
provides that a 10 percent disability evaluation is warranted 
for superficial scars that are tender and painful on 
objective demonstration. Diagnostic Code 7805 otherwise 
provides that a rating for scars is based upon the limitation 
of function of the affected part. 38 C.F.R. § 4.118.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO has met its obligations to the veteran under the new 
legislation.  In this case, the veteran has been provided a 
copy of the rating decision on appeal and a statement of the 
case and supplemental statement of the case.  These documents 
informed him of the evidence considered, the applicable laws 
and regulations pertinent to rating disability of the upper 
extremities, and the reasons for the ratings assigned.  The 
RO obtained VA treatment records identified by the veteran, 
and afforded him an examination.  Additionally, he and his 
representative have been provided the opportunity for a 
personal hearing and to present argument and evidence in 
support of the claim.  Thus, the veteran will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

This appeal commenced when the rating for the right shoulder 
was 20 percent and that for the left shoulder was zero 
percent.  Thereafter, the RO granted an evaluation of 30 
percent for the right shoulder and 20 percent for the left 
shoulder.  However, as noted above, a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 through 5203 (2000).  A distinction is 
made between major (dominant) and minor musculoskeletal 
groups for rating purposes.  In this case, the veteran's 
right shoulder is his major upper extremity.

The Board has considered whether a higher disability 
evaluation is warranted for either arm, including on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), The United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in DeLuca v. Brown, 
8 Vet. App. 202 (1995), held that, in evaluating a service-
connected disability involving a joint rated on limitation of 
motion, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court in DeLuca held that diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.

I.  Right shoulder disorder

The veteran's right shoulder disability has been rated by the 
RO under Diagnostic Code 5201, based on limitation of motion 
of the arm.  The 30 percent rating in effect contemplates 
motion to only midway between the shoulder and side (45 
degrees).  VA medical records reflect that in December 1998 
the veteran had full range of motion and good strength of the 
upper extremities.  At the December 1999 VA examination, he 
reported experiencing pain on a daily basis and on flare-ups 
of pain an estimated additional loss of 25 degrees of 
abduction and forward flexion.  The December 1999 VA 
examination of the right shoulder showed forward flexion to 
100 of 180 degrees limited by pain and abduction to 80 
degrees of 180 degrees limited by pain.  Those measurements 
reflect abduction restricted to slightly less than shoulder 
level and flexion slightly more than shoulder level, both 
limited by pain.  Under Diagnostic Code 5201, for the major 
shoulder, a 40 percent evaluation is warranted for motion 
limited to 25 degrees from the side.  Clearly the veteran's 
limitation is not of that extent even with consideration of 
the additional loss of 25 degrees reportedly experienced 
during flare-ups.  Nor does his restricted motion more 
closely approximate that required for a 40 percent rating 
even during flare-ups.  See 38 C.F.R. § 4.7.  Thus a higher 
(40 percent) rating under Diagnostic Code 5201 is not 
warranted.  

Moreover, the evidence does not show right shoulder 
disability warranting an increased rating under Diagnostic 
Code 5202.  The veteran is not shown to have fibrous union, 
nonunion or loss of the head of the humerus.  Thus, the 
criteria for a rating greater than 30 percent under 
Diagnostic Code 5202 have not been met or more closely 
approximated.  Under Diagnostic Code 5203, the maximum rating 
for impairment of the scapula or clavicle is 20 percent.  
Therefore, that code would not provide a basis for a higher 
rating.  In addition, the evidence shows that the veteran's 
scar is well healed.  The veteran clearly has shoulder motion 
and no medical evidence in the record establishes that the 
right shoulder is ankylosed.  Thus, application of Diagnostic 
Code 5200 is not appropriate.  

In this case, the December 1999 examiner noted that the 
veteran had pain with motion and provided information as to 
the additional limitation resulting from such pain.  The DRO 
considered the flares of pain and weakness of the right 
shoulder and determined that the disability more closely 
approximated the criteria required for the 30 percent 
disability evaluation.  The rating currently assigned 
contemplates limitation of motion with consideration of the 
additional limitation due to pain and weakness.  The 
competent evidence does not reflect motion additionally 
limited so as to warrant assignment of a higher evaluation.

II.  Left shoulder disorder

The veteran's left shoulder disability has been rated by the 
RO under Diagnostic Code 5201, based on limitation of motion 
of the arm.  In December 1998 he had full range of shoulder 
motion and good strength.  At the December 1999 VA 
examination, the veteran reported experiencing pain on a 
daily basis with flare-ups of pain with an estimated 
additional loss of 30 degrees of abduction and forward 
flexion on the left.  The December 1999 VA examination showed 
left shoulder forward flexion to 160 of 180 degrees limited 
by pain and abduction to 160 degrees of 180 degrees limited 
by pain.  Under Diagnostic Code 5201, for the minor shoulder, 
a 30 percent evaluation is warranted for motion restricted to 
25 degrees from the side.  None of the range of motion 
findings discussed above show that the criteria for a 30 
percent disability rating have been met.  At no time has the 
veteran had limitation of left arm motion to 25 degrees from 
the side even with consideration of the additional 30 degree 
loss reportedly experienced during flares.  At the December 
1999 VA examination, flexion of the left shoulder was to 160 
degrees, almost normal with the arm above the head, while 
abduction was to 100 degrees, i.e. slightly above shoulder 
level.  Even subtracting 30 degrees from each, the claimed 
limitation during flares would not meet or approximate the 
criteria for a 30 percent rating under Diagnostic Code 5201.  

Moreover, the evidence does not show disability warranting an 
increased rating under Diagnostic Code 5202.  The veteran is 
not shown to have fibrous union, nonunion or loss of the head 
of the humerus.  Thus, the criteria for a rating greater than 
20 percent under Diagnostic Code 5202 have not been met.  
Under Diagnostic Code 5203, the maximum rating for impairment 
of the scapula or clavicle is 20 percent.  Accordingly, that 
code would not provide a basis for a higher rating there is 
no medical evidence showing ankylosis of the left shoulder so 
application of Diagnostic Code 5200 would not be appropriate.  
In addition, the evidence shows that the surgical scar is 
well healed.

The evidence shows that the veteran's left shoulder 
complaints consist primarily of pain and weakness, especially 
with use.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Board 
concludes that the currently assigned 20 percent disability 
rating adequately compensates the veteran for his service-
connected left shoulder disability and for any increased 
functional loss he may experience with physical activities 
above the shoulder level.

III.  Other considerations

In assessing the extent to which impairment has been shown, 
the Board has considered the total history of the disability, 
and has been mindful of the doctrine of granting the veteran 
the benefit of any doubt which might exist concerning any 
matter pertinent to his claim.  However, the preponderance of 
the competent and probative evidence is against a higher 
schedular rating for either shoulder.   

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  The record does not reflect frequent periods of 
hospitalization because of the service-connected shoulder 
disabilities or that the shoulder disabilities interfere with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  Thus, the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional case where his 
currently assigned ratings for his bilateral shoulder 
disabilities are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, remand of the case 
to the RO for referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating is not 
appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

Entitlement to a rating in excess of 30 percent for service-
connected post- operative surgical repair of the right 
shoulder is denied.

Entitlement to a rating in excess of 20 percent for service-
connected post- operative surgical repair of the left 
shoulder with thoracic outlet syndrome is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

